DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections

Claim 12 objected to because of the following informality:  in line 2 “one a second” should be – one second – [delete “a”].  

Appropriate correction is required.





Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13 and 14 are rejected under 35 U.S.C. 101 because they each purport to be a method of using an underlying specified device, yet neither claim recites a method step.  So the actual statutory class of the inventions of claims 13 and 14 is not clear. See MPEP 2173.05(q) regarding “use” claims.   





Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
a) in claim 5 it is not clear what the acronym “FKM” represents as it is not defined in the specification nor is it well known in the electrochemical sensing art.  If FKM is a trademark please note MPEP 2173.05(u).

b) Claim 10 recites the limitation " the measuring electrode of a second junction of the reference electrode system " in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.


b)  each of claims 13 and 14 recites a method with no method steps.  See 
MPEP 2173.05(q) regarding “use” claims.




Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 8, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tower, III et al. US 9,513,248 B2 (hereafter “Tower”).
1), the reference electrode system comprising: 
a first junction (40) comprising a membrane with a sealed side (see Figure 4 and col. 5:33-54.  Note especially col. 5:49-542 (“porous member”) for the membrane, and second seal 30B in Figure 4 for the first junction having a sealed side.); 
a reference electrode (24), wherein the reference electrode and/or an electrically conducting wire of the reference electrode is covered completely except for an end portion of the reference electrode, by a sleeve (for this limitation note sleeve (polymer tube) 38 and electrically conducting wire 39.  Also see again col. 5:33-41.); and 
12) that is arranged, at least partly, around the reference electrode, the electrically conducting wire, and the sleeve, the tube having a closed end which is arranged near the end portion of the reference electrode (for this limitation see 
Figures 3 and 4).

Addressing claim 7, as for the limitation “wherein the sealed side is arranged circumferentially at, at least, the sealed side of the membrane . . . .” see Figures 2 and 3 noting especially second seal 30B.  As for the limitation the sealed side “comprises at least one of: an O-ring, a potting compound, and/or a layer of glue…” see col. 5:24-32.

Addressing claim 8, for the additional imitation of this claim see col. 5:41-43.

Addressing claim 13, for the additional limitation of this claim see col. 15:9-12.


Claims 1, 2, 9, 13, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshio Horri US 4,279,728 (hereafter “Horri”) as evidenced by Donald Brezinski US 4,360,415 (hereafter “Brezinski”).

Addressing claim 1, Horri discloses a reference electrode system for a pH-sensor system (see col. 2:25-44 (note that the Examiner understands “a comparison electrode” in Horri to be a reference electrode), col. 4:20-22, and col. 1:24-35), the reference electrode system comprising: 
20a – Figure 3) comprising a membrane with a sealed side (20b)( Horri does not explicitly state that element 20a is a membrane, but states that it may be a porous ceramic rod, which is part of liquid junction 20.  See col. 4:40-43.  As evidenced by Brezinski such a ceramic plug of a liquid junction of a reference electrode can be viewed as a membrane.  See Brezinski Figure 2 and col. 4:16-25.3); 
a reference electrode (Figure 4 and col. 4:1-2, which discloses that Figure 4 shows the reference (comparison) electrode), wherein an electrically conducting wire (10’) of the reference electrode is covered completely except for an end portion of the reference electrode, by a sleeve (col. 4:10-154); and 
a tube (4) that is arranged, at least partly, around the reference electrode, the electrically conducting wire, and the sleeve, the tube having a closed end which is arranged near the end portion of the reference electrode (Figure 4).  See also col. 4:1-19).

9a in 
Figure 4 as this second junction.  See also col. 4:6-10.  So, 

    PNG
    media_image5.png
    916
    855
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    99
    460
    media_image6.png
    Greyscale

Horii col. 4:6-10.  


Addressing claim 9, as for the reference electrode system of claim 1, see the rejection of underlying claim 1 above.
As for a sensor enclosure, note guard 24 in Horri Figure 3.
As for a measuring electrode, note electrode 16 in Horri Figure 3. 
As for a sealed side of a first junction of the reference electrode system is arranged between a membrane of the first junction and the sensor enclosure, and/or between the membrane and the measuring electrode so as to seal a front-side of the membrane from a back-side of the membrane, see annotated Horri Figure 3 below

    PNG
    media_image7.png
    782
    334
    media_image7.png
    Greyscale



9a in Figuer4 (shown, but not labeled in Figure 3) as the claimed second junction, and that Horri discloses that it is surrounded by rubber material (9b) (see Figure 4 and col. 4:6-18).  Although not needed to meet the claim because of “and/or” the Examine notes that Horri also discloses that “the rubber material is, at least partly, surrounded by the sensor enclosure so as to seal a first portion of the connecting element from a second, opposite, portion of the connecting element.”  See Figures 3 and 4.

Addressing claim 13, for the additional limitation of this claim see Horri col. 4:61-63 and col. 5:16-27.

Addressing claim 14, for the additional limitation of this claim see Horri col. 4:61-63 and col. 5:16-27.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Horri as evidenced by Brezinski, and in view of Woodward et al. US 2009/0101524 A1 (hereafter “Woodward”).
	  
Addressing claim 3, Horri discloses a reference electrode system for a pH-sensor system as set forth in underlying claim 1. See the rejection above of claim 1 under 

	Horri, though, does not disclose that “the reference electrode system comprises a plurality of second junctions, connecting elements thereof are arranged so as to be vertically displaced…”; there is only one second junction.
	Woodward discloses a reference electrode system for a pH sensor comprising a pH electrode and a reference electrode. The reference electrode comprises a first junction (121) and two second junctions (122) and (123), which are vertically displaced from each other.  See Figure 4 and paragraphs [0036] and [0037].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide at least a second second junction as taught by Woodward for the reference electrode in the reference electrode system of Horri as evidenced by Brezinski because as taught by Woodward

    PNG
    media_image8.png
    65
    450
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    246
    481
    media_image9.png
    Greyscale


.


	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Horri as evidenced by Brezinski, and in view of Woodward as applied to claim 3 above, and further in view of Barben, II et al. US 6,416,653 B1 (hereafter “Barben”).

Addressing claim 4, Horri as evidenced by Brezinski, and in view of Woodward does not disclose “each connecting element comprises wood and/or is a wooden dowel.”  However, on the other hand, Horri clearly contemplates that the junctions may be of a type that is already known in the electrochemical sensing art:

    PNG
    media_image10.png
    118
    451
    media_image10.png
    Greyscale

See Horri col. 4:43-45.
Barben discloses a combination sensor comprising a pH electrode and a reference electrode. The reference comprises a first junction (lower 22) and a second junction (upper  22), which are vertically displaced from each other. These junctions preferably comprise a wood plug.  See Figure 1, col. 1:1-22, and col. 4:29-37.      
. 
	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Horri as evidenced by Brezinski, and in view of Bower et al. US 2011/0048971 A1 (hereafter “Bower”)(this document is already listed in Applicant’s Information Disclosure Statement).

Addressing claim 5, Addressing claim 3, Horri discloses a reference electrode system for a pH-sensor system as set forth in underlying claim 2. See the rejection above of claim 2 under 35 U.S.C. 102(a)(2) based on Horri as evidenced by Brezinski.  
	Horri, though, does not disclose that “the reference electrode system comprises a plurality of second junctions, connecting elements thereof are arranged so as to be vertically displaced…”; there is only one second junction.
Woodward discloses a reference electrode system for a pH sensor comprising a pH electrode and a reference electrode. The reference comprises a first junction (121) and two second junctions (122) and (123), which are vertically displaced from each other.  See Figure 4 and paragraphs [0036] and [0037].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide at least a second second junction as 

    PNG
    media_image8.png
    65
    450
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    246
    481
    media_image9.png
    Greyscale


That is, to provide to a plurality of vertically displaced second junctions in a reference electrode is a known solution to a known problem (preventing contamination of the reference electrode electrolyte) in the electrochemical sensing art.
Horri, though, does not mention specific rubber materials, such as a fluorocarbon-based synthetic rubber or FKM (it will be noted here that Applicant states that Viton is a type of FKM rubber.  See originally filed specification paragraph [0024]), only generic rubber is disclosed in Horri.
Barben discloses a reference electrode system for a pH sensor comprising a pH electrode and a reference electrode.  The reference electrode element comprises a junction having a connecting element at least partially surrounded by a rubber material, for example, “fluoroelastomers such as VITON®(DuPont), and perflurorelastomers such 74 and seal 84) and paragraphs [0026], [0034], [0036].   
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the rubber material in the reference junction in the reference electrode in the reference electrode system of Horri as evidenced by Brezinski comprise a fluorocarbon-based synthetic rubber of FKM (such as Viton) taught by Bower because this would just be substitution of one known rubber material for reference junction for a reference electrode for another with predictable results and which is allowed for by Horri.  Additionally, as stated by Bower "Examples of suitable materials [for the seals] . . . . may be chosen for their mechanical and chemical properties.”  See Bower paragraph [0036].    
  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Horri as evidenced by Brezinski, and in view of Fletcher et al. US 6,495,012 B1 (hereafter “Fletcher”).

Addressing claim 6, Horri discloses a reference electrode system for a pH-sensor system as set forth in underlying claim 1. See the rejection above of claim 1 under 
35 U.S.C. 102(a)(2) based on Horri as evidenced by Brezinski.  
Horri, though, does not disclose that “the membrane comprises polytetrafluoroethylene or PTFE, and/or wherein the reference electrode is a wire that comprises Ag/AgCl…”, although it will be noted that (1) Horri clearly contemplates that 

    PNG
    media_image10.png
    118
    451
    media_image10.png
    Greyscale

(see Horri col. 4:43-45), and (2) that the reference electrode electrolyte may be KCl (col. 2:2-21).
Fletcher discloses a reference electrode system for a pH sensor comprising a pH electrode and a reference electrode.  The reference electrode element comprises a junction having a membrane comprising polytetrafluoroethylene.  Also, the reference electrode comprises an Ag/AgCl wire (with KCl electrolyte).  See the title, Figure 1A, 
col. 3:35-42, col. 4:65 – col. 5:23.
	As for the reference electrode wire in Horri comprising Ag/AgCl, Horri does not limit its composition and presumably contemplates that the composition of the wire be one that conventional in the art.  Fletcher states,

    PNG
    media_image11.png
    596
    421
    media_image11.png
    Greyscale

	See Fletcher col. 1:16-46.
Thus, to have the reference electrode wire in Horri comprising Ag/AgCl, if not already so, is substitution of one known reference electrode wire composition for another with predictable results, especially as Horri already discloses that the reference electrode electrolyte is KCl, which as indicated above is conventionally used with an Ag/AgCl reference electrode conducting portion.  
 
or” in the claim.  In any event, Fletcher shows that having a junction membrane for a reference electrode be made of a polytetrafluoroethylene, for example, Nafion, which is a sulfonated polytetrafluoroethylene, was known in the art at the time of the invention.  See Fletcher col. 4:65 – col. 5:8. Thus to have the junction membrane in the reference electrode of the reference electrode system of Horri as evidenced by Brezinski is just substitution of one known reference electrode function material for another with predictable results.  Moreover, Fletcher teaches a beneficial result to having the reference electrode junction comprise a polytetrafluoroethylene, rather than a ceramic junction, when the reference electrode wire comprise Ag/AgCl and the electrolyte comprises KCl:
  

    PNG
    media_image12.png
    316
    405
    media_image12.png
    Greyscale

See Fletcher col. 5:21-37.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Horri as evidenced by Brezinski, and in view of Tower.

Addressing claim 7, Horri discloses a reference electrode system for a pH-sensor system as set forth in underlying claim 1. See the rejection above of claim 1 under 
35 U.S.C. 102(a)(2) based on Horri as evidenced by Brezinski.  
Horri, though, does not disclose that “the sealed side is arranged circumferentially at, at least, the sealed side of the membrane and comprises at least one of: an O-ring, a potting compound, and/or a layer of glue.”  In Horri while the sealed side is arranged circumferentially at, at least, the sealed side of the membrane (see Horri Figures 3 and 4), it comprises a threaded rubber packing (col. 4:40-43) rather than at least one of: an O-ring, a potting compound, and/or a layer of glue.
Tower discloses a reference electrode system for a pH-sensor system.  See the rejection above of claim 1 under 35 U.S.C. 102(a)(2) based on Tower.  Tower further discloses that the sealed side is arranged circumferentially at, at least, the sealed side of the membrane and comprises at least one of: an O-ring, a potting compound, and/or a layer of glue. See the rejection above of claim 1 under 35 U.S.C. 102(a)(2) based on Tower.  Thus, barring evidence to the contrary, such as unexpected results, to have the sealed side of the first junction in the reference electrode system of over Horri as evidenced by Brezinski comprise at least one of: an O-ring, a potting compound, and/or a layer of glue instead of threaded rubber packing is just substitution of one known means for securing or sealing a liquid junctions membrane in a reference electrode for another with predictable results.  One of ordinary skill in the would be able to select a 
‘

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Horri as evidenced by Brezinski.

Addressing claim 8, Horri discloses a reference electrode system for a pH-sensor system as set forth in underlying claim 1. See the rejection above of claim 1 under 
35 U.S.C. 102(a)(2) based on Horri as evidenced by Brezinski.  
	Horri, though, is silent as to whether or not “the sleeve comprises electrically insulating plastic and/or silicone.”  However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the sleeve comprise electrically insulating plastic over Horri alone because Horri discloses that the function of the sleeve is “to protect the wire from contact with a solution in the tube” (see col. 4:11-18) (which one of skill in the art would understand to mean electrical or electrochemical contact) and Horri discloses having other pipes or tubes in the reference electrode system made of plastic (see col. 3:45-55).




Allowable Subject Matter

Claims 11 and 12 are allowed, but not minor typographical error in claim 12 above.

The following is a statement of reasons for the indication of allowable subject matter:  
a) in claim 11 the combination of limitations requires the manufacturing steps of 
“arranging a measuring electrode at least partly in the sensor enclosure and connecting the measuring electrode to a first electrically conducting wire; arranging a reference electrode at least partly in the sensor enclosure and connecting the reference electrode to a second electrically conducting wire; . . . .”
In contrast, one of ordinary skill in the art would expect that when assembling the pH sensor shown in Horri Figure 3 that the measuring electrode (16) would be connected to a first electrically conducing wire (17) before either were in the sensor enclosure (2), as to otherwise arrange them as claimed, if possible, would unduly complicate the manufacturing process. Similarly, when assembling the pH sensor shown in Horri Figure 3 that the reference electrode (10 – Figure 4) would be connected to a first electrically conducing wire (10’) before either were in the sensor enclosure.

	b) claim 12 depends from allowable claim 11.    
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             March 25, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1
    PNG
    media_image1.png
    218
    586
    media_image1.png
    Greyscale

        
        
        2
    PNG
    media_image2.png
    149
    564
    media_image2.png
    Greyscale

        3
    PNG
    media_image3.png
    152
    337
    media_image3.png
    Greyscale

        4
    PNG
    media_image4.png
    143
    551
    media_image4.png
    Greyscale